Citation Nr: 0618690	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus associated with 
herbicide exposure.

2.  Entitlement to service connection for residuals of Agent 
Orange exposure to include headaches, vision problems, 
dizziness, leg and foot cramps, sore muscles, and chest 
pains.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1966.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which granted service connection for 
type II diabetes mellitus associated with herbicide exposure 
with a 20 percent evaluation effective February 19, 2002, and 
denied service connection for residuals of Agent Orange 
exposure to include headaches, vision problems, dizziness, 
leg and foot cramps, sore muscles, and chest pains.

In a June 2006 Informal Hearing Presentation, it is unclear 
if the veteran's representative intended to raise a claim of 
entitlement to service connection for heart disease, 
secondary to service-connected type II diabetes mellitus.  
This issue is referred to the RO for clarification.  


FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus is manageable by 
oral hypoglycemic agents, restricted diet, and restriction of 
activities. 

2. The veteran does not have residuals of Agent Orange 
exposure to include headaches, vision problems, dizziness, 
leg and foot cramps, sore muscles, and chest pains that 
amount to a disability for VA purposes, nor are these 
symptoms shown to be etiologically related to service.  
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for type II diabetes mellitus associated with herbicide 
exposure have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2005).

2.  Residuals of Agent Orange exposure to include headaches, 
vision problems, dizziness, leg and foot cramps, sore 
muscles, and chest pains were not incurred in or aggravated 
by active service, nor may they be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a March 2003 letter, prior to issuance of the May 2003 
rating decision, VA informed the veteran of the evidence 
necessary to substantiate his claims.  The letter delineated 
evidence received by VA, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA, in effect, asked the veteran to provide 
any evidence that pertains to his claim.  Further, in an 
August 2003 letter, VA asked the veteran to send any 
additional information or evidence regarding his appeal for a 
higher evaluation for type II diabetes mellitus.

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
for residuals of Agent Orange exposure, or an effective date 
for the disabilities on appeal.  However, despite inadequate 
notice on these two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of Agent Orange 
exposure, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In regard to the claim for type II diabetes mellitus 
associated with herbicide exposure, the March 2003 letter 
addressed the veteran's original application for service 
connection.  In May 2003, the RO awarded service connection 
for type II diabetes mellitus and assigned a 20 evaluation, 
effective February 19, 2002.  Therefore, the March 2003 
letter served its purpose in providing VCAA notice and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's current 
appeal is for a higher initial evaluation for type II 
diabetes mellitus.  The RO issued a statement of the case in 
March 2004, providing the veteran with pertinent criteria for 
establishing a higher initial rating.  Thus, the Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  In a June 2006 Informal Hearing 
Presentation, the veteran's representative contended that the 
veteran's VA examinations were inadequate, and that the case 
should be remanded for further development.  He stated that 
the veteran's most recent examination for diabetes mellitus 
was conducted in April 2003.  However, a more recent November 
2004 VA examination for diabetes mellitus is associated with 
the file, as well as VA treatment records pertaining to the 
veteran's type II diabetes up to January 2005.  The Board, 
upon reviewing the examination reports and treatment records, 
finds that they are sufficient to properly adjudicate this 
matter.  In regard to the veteran's service connection claim 
for residuals of Agent Orange, the Board notes that at issue 
is whether the veteran's claimed disabilities are related to 
military service, and not the severity of his disability.   
The veteran was already provided with a general VA 
examination and a VA vision examination in November 2004.  
The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B.  Law and Analysis

1.  Type II Diabetes Mellitus Associated with Herbicide 
Exposure

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  A staged rating is for consideration in the 
veteran's claim for an increased initial evaluation for type 
II diabetes mellitus.
 
The veteran is currently assigned a 20 percent disability 
rating for type II diabetes mellitus under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating 
is assigned where insulin and restricted diet, or; use of 
oral hypoglycemic agent and restricted diet is required.  Id.  
A 40 percent rating is assigned where insulin, restricted 
diet, and regulation of activities is required.  Id.  A 60 
percent disability rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.   A 100 percent rating is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulations of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2005).

The Board finds that the veteran's is properly rated at 20 
percent for type II diabetes mellitus manageable by 
restricted diet and use of oral hypoglycemic agents.  See id.  
April 2003 and November 2004 VA examinations, January 2003 VA 
treatment notes, and VA treatment notes from February 2004 to 
January 2005 show that veteran's type II diabetes mellitus 
was controlled by oral medications and restricted diet.  
During the November 2004 VA examination, the examiner stated 
that the veteran used no insulin, and that the veteran's 
activities were restricted due to diabetes.  However, because 
the medical evidence does not reflect the use of insulin to 
control diabetes, the Board finds that a 40 percent 
evaluation is not warranted.  Id.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


2.  Residuals of Agent Orange Exposure to Include Headaches, 
Vision Problems, Dizziness, Leg and Foot Cramps, Sore 
Muscles, and Chest Pains.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2005).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2005).  In order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  Service on a deep-
water naval vessel in waters off shore of the Republic of 
Vietnam is not qualifying service in Vietnam.  See VAOPGCPREC 
27-97.  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2005). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted. See 68 Fed. Reg. 27,630 
(May 20, 2003).  

As the veteran's claimed residuals of Agent Orange exposure 
are not included in the above-indicated diseases associated 
with exposure to an herbicide agent, presumptive service 
connection is not warranted.  Even though the presumptive 
service connection is not warranted, the veteran is not 
precluded from establishing service connection a diagnosed 
disability with proof of direct causation. See Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Service medical records do not reflect any complaints, 
diagnoses, or treatment for headaches, vision problems, 
dizziness, leg and foot cramps, sore muscles, or chest pains.  
There is no current medical evidence of headaches, dizziness, 
and chest pains, and these complaints do not constitute a 
currently diagnosed disability.  A November 2004 VA 
examination noted that a 2003 chest x-ray was unremarkable, 
and a December 2004 computed tomography (CT) of the head was 
normal.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 
(1997).  

The record does reflect a history of leg and foot cramps and 
sore muscles.  However, November 2004 VA examinations and VA 
treatment notes from November 2004 to December 2004 relate 
these complaints to diabetic neuropathy, for which the 
veteran has already been service connected.  A November 2004 
VA examination of the eyes diagnosed the veteran with mild 
nuclear sclerotic cataract in both eyes.  The examiner stated 
that these are less likely than no due to the veteran's 
diabetes and are a normal aging change, and that it was most 
likely that the cataracts account for the veteran's 
description of his gradual worsening of vision.  No medical 
evidence relates any currently claimed headaches, vision 
problems, dizziness, or chest pains to Agent Orange exposure 
or to an injury or event in service, and leg and foot cramps 
and sore muscles have been related to diabetic neuropathy, 
which is already service-connected.  Thus, service connection 
is not warranted for residuals of Agent Orange to include 
headaches, vision problems, dizziness, leg and foot cramps, 
sore muscles, and chest pains.  

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher initial evaluation for type II diabetes mellitus, and 
for service connection for residuals of Agent Orange to 
include headaches, vision problems, dizziness, leg and foot 
cramps, sore muscles, and chest pains.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

1.  An initial evaluation for type II diabetes mellitus 
associated with herbicide exposure, in excess of 20 percent 
is denied.

2.  Service connection for residuals of Agent Orange exposure 
to include headaches, vision problems, dizziness, leg and 
foot cramps, sore muscles, and chest pains is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


